Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 in the reply filed on 07/19/2021 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/19/2021.
Claim Objections
Claims 10, 11 and 13 is objected to because of the following informalities:  claim 13 contains otherwise allowable subject matter, but is written in dependent format. Claims 10, 11 and 13 would be allowable if rewritten in independent format.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “from 75 to 80 and 0.5 to 8 mol% B2O3 in the composition of the glass”. It appears as if this limitation contains a typographic error, and should instead state “from 75 to 80 mol% SiO2 and 0.5 to 8 mol% B2O3”. For the purposes of examination, the limitation will be interpreted to mean “from 75 to 80 mol% SiO2 and 0.5 to 8 mol% B2O3” unless otherwise clarified by Applicant during the course of prosecution. One potential way to overcome this rejection is to amend claim 9 to state “from 75 to 80 mol% SiO2 and 0.5 to 8 mol% B2O3”. Appropriate action is required. 
Claim 14 recites the limitation "from surface to center of the glass".  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the phrase “from surface to center of the glass” will be interpreted to mean “from an outer surface to a central portion of the glass” unless otherwise clarified by Applicant during the course of prosecution. One potential way to 
All claims not specifically addressed are rejected due to their dependence on an otherwise rejected claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aitken et al. (US20100300535, hereinafter referred to as Aitken).
Regarding claim 1, Aitken discloses a glass comprising: from 75 to 90 mol% SiO2 (see Aitken at Page 8, Table 7, Example 51, disclosing an example of a glass which is 75.65 mol. % SiO2, which when adjusted to reflect the claimed significant figures, correlates to 76 mol. % SiO2) from 5 to 20 mol% Al2O3 (see Aitken at Page 8, Table 7, Example 51, disclosing an example of a glass which is 4.97 mol. % Al2O3, which when adjusted to reflect the claimed significant figures, correlates to 5 mol. % Al2O3) greater than 0 to 20 mol% of at least one alkaline earth oxide from the group consisting of MgO, CaO, BaO, or SrO (see Aitken at Page 8, Table 2O (see Aitken at Page 8, Table 7, Example 51, disclosing an example of a glass which is 9.04 mol. % K2O, which when adjusted to reflect the claimed significant figures, correlates to 9 mol. % K2O); and greater than 0 to 10 mol% B2O3 in the composition of the glass (see Aitken at Page 8, Table 7, Example 51, disclosing an example of a glass which is 2.15 mol. % B2O3, which when adjusted to reflect the claimed significant figures, correlates to 2 mol. % B2O3). 
Regarding claim 2, Aitken discloses from 75 to 85 mol% SiO2 in composition of the glass (see Aitken at Page 8, Table 7, Example 51, disclosing an example of a glass which is 75.65 mol. % SiO2, which when adjusted to reflect the claimed significant figures, correlates to 76 mol. % SiO2).
Regarding claim 3, Aitken discloses 0-16 mol% Na2O and 3-22 mol% Na2O + K2O in composition of the glass (see Aitken at Page 8, Table 7, Example 51, disclosing an example of a glass which is 9.04 mol. % K2O, which when adjusted to reflect the claimed significant figures, correlates to 9 mol. % K2O, and 2.95 mol% Na2O, which when adjusted to reflect the claimed significant figures, correlates to 3 mol% Na2O, providing Na2O + K2
Regarding claim 4, Aitken discloses the low temperature coefficient of thermal expansion from 25-300*C is greater than 75x10-7 ppm/°C (see Aitken at Page 8, Table 7, Example 51, disclosing an example of a glass with a coefficient of thermal expansion of 77.4x10-7/°C).
Regarding claim 9, Aitken discloses from 75 to 80 [mol% SiO2] (see Aitken at Page 8, Table 7, Example 51, disclosing an example of a glass which is 75.65 mol. % SiO2, which when adjusted to reflect the claimed significant figures, correlates to 76 mol. % SiO2) and 0.5 to 8 mol% B2O3 in composition of the glass (see Aitken at Page 8, Table 7, Example 51, disclosing an example of a glass which is 2.15 mol. % B2O3, which when adjusted to reflect the claimed significant figures, correlates to 2 mol. % B2O3).
Regarding claim 12, Aitken discloses 8-16 mol% Na2O + K2O in composition of the glass (see Aitken at Page 8, Table 7, Example 51, disclosing an example of a glass which is 9.04 mol. % K2O, which when adjusted to reflect the claimed significant figures, correlates to 9 mol. % K2O, and 2.95 mol% Na2O, which when adjusted to reflect the claimed significant figures, correlates to 3 mol% Na2O, providing Na2O + K2O = 3+9 = 12 mol. %, which is within the claimed range).
Claim Rejections - 35 USC § 102 and/or §103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Aitken et al. (US20100300535, hereinafter referred to as Aitken).
Regarding claim 5, while Aitken does not explicitly disclose the high temperature coefficient of thermal expansion is greater than 250x10-7 ppm/°C., this is a property inherent to the composition of the glass, and the inventive glass composition is sufficiently similar to the glass composition disclosed by Aitken. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon 
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding claim 6, while Aitken does not explicitly disclose the fracture toughness, KIC is less than 0.65 MPa-m1/2, this is a property inherent to the glass composition and the method of production; as discussed above the glass 
Regarding claim 7, while Aitken does not explicitly disclose the glass has a viscosity of 200 kP at a temperature of from 1000-1200°C, this is a property inherent to the composition of the glass, and the inventive glass composition is sufficiently similar to the glass composition disclosed by Aitken. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 8, while Aitken does not explicitly disclose the glass has a viscosity of 35 kP at a temperature of from 1100-1300°C, this is a property inherent to the composition of the glass, and the inventive glass composition is sufficiently similar to the glass composition disclosed by Aitken. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Allowable Subject Matter
Claims 10, 11 and 13-16 contain subject matter which would be allowable over the closest prior art.
Claim 10 recited the limitation “7 to 20 mol% Al2O3”. 
The closest prior art is considered to be Aitken. Aitken does not disclose or make obvious 7 to 20 mol% Al2O3, therefore claim 10 avoids the closest prior art. 
Claims 13 and 14 recite the limitation “11 to 20 mol% K2O”. 
Claim 11 recites the limitation “2 to 20 mol% MgO”. 
The closest prior art is considered to be Aitken. Aitken does not disclose or make obvious 2 to 20 mol% MgO, therefore Claim 11 avoids the closest prior art. 
The closest prior art is considered to be Aitken. Aitken does not disclose or make obvious 11 to 20 mol% K2O, therefore claims 13 and 14 avoid the closest prior art. 
All claims not explicitly addressed contain allowable subject matter due to their dependence upon another claim which contains allowable subject matter. 
Conclusion
Although not relied upon to form the basis of a rejection, Applicant should be aware of Mauro (US20150037552, hereinafter referred to as Mauro) and Murata (US20110014475, hereinafter referred to as Murata) when drafting a response to this office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616.  The examiner can normally be reached on M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        





/CAMERON K MILLER/Examiner, Art Unit 1731